          Case 3:20-cr-00298-SI      Document 26       Filed 08/26/21    Page 1 of 4




Ryan Costello
Assistant Federal Public Defender
101 S.W. Main, Suite 1700
Portland, OR 97204
Tel:     (503) 326-3495
Fax:     (503) 326-5524
Email: ryan_costello@fd.org

Attorney for Defendant




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                       Case No. 3:20-cr-00298-SI

                       Plaintiff,                DEFENDANT’S
                                                 SENTENCING MEMORANDUM
        v.

 EDWARD THOMAS SCHINZING,

                       Defendant.

       The government recommends a sentence of fifteen months followed by three years of

supervised release and appropriate placement in the Volunteers of America (VOA) Men’s

Residential Treatment Center or the Northwest Regional Reentry Center (NWRRC).

Mr. Schinzing agrees with the government that the appropriate sentence is fifteen months’

imprisonment, but asks this Court for time served because Mr. Schinzing has functionally served

fifteen months incarceration, followed by three years of supervised release and placement at the

NWRRC or VOA Men’s Residential Treatment Center. There should be little to no gap between




Page 1 - DEFENDANT’S SENTENCING MEMORANDUM
          Case 3:20-cr-00298-SI       Document 26      Filed 08/26/21     Page 2 of 4




Mr. Schinzing’s release from prison and his accessing much needed alcohol, mental health, and

rehabilitative treatment and programming, and the parties have coordinated with U. S. Probation

to ensure he receives these necessary services.

       Mr. Schinzing was booked into custody on July 28, 2020. On September 1, 2021, he will

have thirteen months and four days of credit towards his sentence. A full good conduct reduction

on a sentence of fifteen months equals twelve months and twenty-four days. At sentencing, a

sentence of fifteen months means Mr. Schinzing will have overserved his sentence by ten days,

not including the loss of opportunity for community corrections through the Bureau of Prisons.

       United States Sentencing Guideline Calculation

       Mr. Schinzing has no objections to the Presentence Investigation Report (PSR) or to the

Guideline calculation in the PSR. Mr. Schinzing has pleaded guilty to Count 1 of the Indictment,

Arson in violation of Title 18, United States Code, Section 844(f)(1). As reflected in the plea

agreement and the PSR, the parties agree Mr. Schinzing’s relevant conduct for arson results in a

base offense level of 20 under U.S.S.G. § 2K1.4(a)(2). The parties further agree that defendant’s

base offense level should be decreased by two levels for acceptance of responsibility under

U.S.S.G. § 3E1.1(a) and an additional one-level reduction for acceptance of responsibility under

U.S.S.G. § 3E1.1(b). Accordingly, Mr. Schinzing’s final offense level is 17.

       As reflected in the plea agreement and the PSR, Mr. Schinzing’s criminal history qualifies

as Criminal History Category IV. With a final offense level of 17 and a Criminal History Category

IV, Mr. Schinzing’s guideline sentence range is 37-46 months’ imprisonment as calculated in the

PSR, absent any additional departures or variances as agreed to by the parties. Mr. Schinzing is

requesting fifteen months’ imprisonment, or time served come September 1, 2021.



Page 2 - DEFENDANT’S SENTENCING MEMORANDUM
           Case 3:20-cr-00298-SI       Document 26       Filed 08/26/21      Page 3 of 4




        Conditions of Supervised Release, Restitution, and Fines

        Mr. Schinzing requests this Court impose a term of supervised release of three years. The

PSR recommends the standard conditions of supervision and many special conditions of

supervision. Mr. Schinzing has no objection to these conditions, and asks this Court to add a

special condition of supervised release that, at the direction of the United States Probation Office,

Mr. Schinzing reside at a residential reentry center. The Court could also consider imposing a

condition that Mr. Schinzing perform community service as a component of his supervision. For

example, requiring Mr. Schinzing to clean the streets of Portland through an organization like

SOLVE or to engage in a litany of other volunteer opportunities in Multnomah County would help

Mr. Schinzing make amends for the harm he caused to the county. Making Mr. Schinzing give

back through community service would be more productive way for him to make amends rather

than continued incarceration.

        Regarding the fee assessment, while Mr. Schinzing understands there is a $100 mandatory

assessment under 18 U.S.C. § 3013, he requests the Court to waive all other fines and fees as he

will be incarcerated and unable to pay any fines or fees back. Additionally, given the large amount

of restitution owed, Mr. Schinzing’s monetary contributions would be better served reimbursing

Multnomah County for the damage he caused rather than paying a fine.

        Mr. Schinzing agrees to pay restitution for losses caused by his conduct. However,

currently he objects to the proposed restitution total. Many other people caused damage to the

Multnomah County Corrections Records Office on May 29, 2020. Mr. Schinzing requests

restitution be bifurcated and a restitution hearing set out 90 days from sentencing to determine the

restitution total.



Page 3 - DEFENDANT’S SENTENCING MEMORANDUM
          Case 3:20-cr-00298-SI       Document 26       Filed 08/26/21    Page 4 of 4




       Conclusion

       For the reasons stated above and discussed in an accompanying sentencing submission,

Mr. Schinzing respectfully requests the Court to find that a sentence of time served (functionally

fifteen months’ imprisonment), is “sufficient, but not greater than necessary,” to comply with the

following purposes of sentencing. Dean 137 S. Ct. at 1175.

       RESPECTFULLY submitted this 26th day of August 2021.



                                                    /s/ Ryan Costello
                                                    Ryan Costello
                                                    Attorney for Defendant




Page 4 - DEFENDANT’S SENTENCING MEMORANDUM
